     Case 3:20-cv-02152-JLS-AHG Document 7 Filed 12/04/20 PageID.45 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   In re CESAR MONTIEL PEREZ,                         Case No.: 20-CV-2152 JLS (AHG)
12                                        Debtor.
                                                        ORDER (1) GRANTING MOTION
13                                                      TO STAY BRIEFING; AND (2)
     MAURICE GRAYTON,                                   SETTING BRIEFING SCHEDULE
14
                                       Appellant,       ON MOTION TO DISMISS
15
     v.                                                 (ECF Nos. 4, 5)
16
     UNITED STATES TRUSTEE
17
                                        Appellee.
18
19
20         Presently before the Court is Appellee United States Trustee’s Motion to Stay
21   Briefing (ECF No. 5). The Court issued a briefing schedule, (see ECF No. 2), and Appellee
22   has subsequently filed a Motion to Dismiss the Appeal based on lack of jurisdiction, (ECF
23   No. 4). Appellee’s Motion to Dismiss does not concern the merits of the appeal, and
24   therefore, it is in the best interests of the parties to temporarily suspend appellate
25   proceedings until the Court determines if it has subject matter jurisdiction over the present
26   action. Good cause appearing, the Court GRANTS Appellee’s Motion. The Court
27   VACATES the deadlines set in the briefing schedule (ECF No. 2). If a briefing schedule
28   is necessary, the Court will issue one after it decides Appellee’s Motion to Dismiss.

                                                    1
                                                                               20-CV-2152 JLS (AHG)
     Case 3:20-cv-02152-JLS-AHG Document 7 Filed 12/04/20 PageID.46 Page 2 of 2



 1         The Court SETS the following briefing schedule on Appellee’s Motion to Dismiss
 2   (ECF No. 4): Responses SHALL BE FILED on or before December 21, 2020, and replies,
 3   if any, MAY BE FILED on or before December 31, 2020. Upon closing of the briefing,
 4   this matter SHALL BE TAKEN UNDER SUBMISSION on the papers pursuant to Civil
 5   Local Rule 7.1(d)(1).
 6         IT IS SO ORDERED.
 7   Dated: December 4, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                        20-CV-2152 JLS (AHG)
